DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. Applicant's argues that “In accordance with the Specification, claims 1 and 7 recite that each division of the at least one series limits a load variation seen by the supply voltage controlled by the controller. Limiting the frequency differential between successive divisions in the series limits the load variation seen by the supply voltage, which in turn avoids overshoot or undershoot of the supply voltage controlled by the controller.”  This does not further clarify how the output of the divider (CLKINT) is being used to limit the load variation seen by the supply voltage controlled by the controller.  The output of the divider (CLKINT) is not being provided back to the controller in order to affect the controller.  How is the divider connected to the controller in order to limit the load variation seen by the supply voltage that is controlled by the controller? The rejection is maintained and made Final.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 are indefinite because it is not clear to the examiner how each division of the at least one series is configured to limit a load variation seen by a supply voltage controlled by the controller.  It appears to the examiner that the at least one series of successive divisions of the frequency clock signal are used to generate a frequency modified clock signal.  It is not clear how the series of successive divisions affect the controller to control the supply voltage.  How is the divider connected to the controller in order to limit the load variation seen by the supply voltage that is controlled by the controller?
Correction or clarification is required.  
Claims 2-6 and 8-14 are also rejected due to the deficiencies of the base claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741.  The examiner can normally be reached on M-F 6:00-3:30; off alt Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA F COX/             Primary Examiner, Art Unit 2849